          Case 1:19-cv-00683-CJN Document 13 Filed 08/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                  Petitioners,                          Civil Action No. 1:19-cv-00683 (CJN)
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,
                  Respondent.


     RESPONSE TO ORDER TO SHOW CAUSE AND UPDATE REGARDING SERVICE

1.      Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Response to Order to

Show Cause and Update Regarding Service pursuant to the Court’s August 22, 2019 Order, ECF

No. 12, which directed Petitioners to show cause, by September 6, 2019, why this action should

not be dismissed and to update the Court on Petitioners’ efforts to effect service on the

Bolivarian Republic of Venezuela (“Venezuela” or “Respondent”).


2.      Because Respondent is a foreign State, Petitioners are required to effect service in the

manner prescribed by the Foreign Sovereign Immunities Act (“FSIA”). See Fed. R. Civ. P.

4(j)(1) (“A foreign state . . . must be served in accordance with 28 U.S.C. §1608.”). The 90 day

time limit for service under Fed. R. Civ. P. 4(m) does not apply when the respondent is a foreign

State. See Fed. R. Civ. P. 4(m) (90 day time limit to serve a defendant “does not apply to service

in a foreign country under . . . Rule 4(j)(1).”). Petitioners are still in the process of serving

Respondent pursuant to the FSIA, and this case should not, therefore, be dismissed.


3.      Petitioners commenced this action on March 11, 2019, to recognize and enforce an

arbitration award (the “Award”), dated March 8, 2019, rendered in Petitioners’ favor and against
          Case 1:19-cv-00683-CJN Document 13 Filed 08/26/19 Page 2 of 4



Venezuela.    The award arose out of an arbitration conducted under the auspices of the

International Centre for Settlement of Investment Disputes (“ICSID”), captioned ConocoPhillips

Petrozuata B.V., ConocoPhillips Hamaca B.V., ConocoPhillips Gulf of Paria B.V., and

ConocoPhillips Company v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/30.


4.     The FSIA provides four methods of service in descending order of preference. The first

method of service under the FSIA allows for delivery “in accordance with any special

arrangement for service between the plaintiff and the foreign state . . . .” 28 U.S.C. § 1608(a)(1).

As no “special arrangement for service” exists between Petitioners and Venezuela, this method

of service is unavailable.


5.     The next prescribed method of service is “in accordance with an applicable international

convention on service of judicial documents.” 28 U.S.C. § 1608(a)(2). The United States and

Venezuela are parties to the Convention of 15 November 1965 on the Service Abroad of Judicial

and Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965, 20 U.S.T. 361, 658

U.N.T.S. 63 (“Hague Service Convention”). Accordingly, on April 23, 2019, Petitioners sent to

Venezuela’s Central Authority all materials required to effect service under the Hague Service

Convention, including translations into Spanish of all relevant documents.          See 28 U.S.C.

§ 1608(a)(2). Venezuela’s Central Authority received those materials on April 29, 2019.


6.     Pursuant to the Hague Service Convention, Venezuela’s Central Authority is required to

return a completed certificate of service to Petitioners. See Hague Service Convention, art. 6.

Venezuela’s Central Authority has not done so. Petitioners have continued to make inquiries of

the Venezuelan Central Authority:      Petitioners contacted Venezuela’s Central Authority on

May 1, 2019, May 28, 2019, and July 31, 2019, seeking updates on the progress of service. To




                                                 2
          Case 1:19-cv-00683-CJN Document 13 Filed 08/26/19 Page 3 of 4



date, however, Venezuela’s Central Authority has not responded to any of Petitioners’ requests,

nor have Petitioners received a completed certificate of service.


7.     The next method of service under the FSIA, when service cannot be made under the first

two provisions, is via “any form of mail requiring a signed receipt, to be addressed and

dispatched by the clerk of the court to the head of the ministry of foreign affairs of the foreign

state concerned.” 28 U.S.C. § 1608(a)(3). This method is unavailable here because Venezuela

has formally objected to service by mail under the Hague Service Convention.


8.     The final method of service, which Petitioners intend to pursue promptly if Venezuela’s

Central Authority continues to refuse to return a completed certificate of service, is service

through diplomatic channels. See 28 U.S.C. § 1608(a)(4).


9.     Petitioners will inform the Court of any material developments with respect to service.


Dated: August 26, 2019
       New York, New York
                                      Respectfully submitted,
                                      By:      /s/ Elliot Friedman

                                      FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                      Elliot Friedman (D.C. Bar No. NY0106)
                                      Sam Prevatt (admitted pro hac vice)
                                      Cameron Russell (admitted pro hac vice)
                                      601 Lexington Avenue
                                      31st Floor
                                      New York, New York 10022
                                      Tel: 212-277-4000
                                      Fax: 212-277-4001
                                      elliot.friedman@freshfields.com
                                      sam.prevatt@freshfields.com
                                      cameron.russell@freshfields.com




                                                 3
Case 1:19-cv-00683-CJN Document 13 Filed 08/26/19 Page 4 of 4



                     D. Brian King (admitted pro hac vice)
                     New York University School of Law,
                     40 Washington Square South, Room 508
                     New York, New York 10012
                     Tel: 212-992-8175
                     brian.king@dbkingarbitration.com
                     KOBRE & KIM LLP
                     Michael S. Kim (D.C. Bar No. 1032401)
                     Marcus J. Green (D.C. Bar No. 999223)
                     Josef M. Klazen (D.C. Bar No. 1003749)
                     1919 M Street, NW
                     Washington, DC 20036
                     Tel: 202-664-1900
                     michael.kim@kobrekim.com
                     marcus.green@kobrekim.com
                     josef.klazen@kobrekim.com
                     Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                     ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                     Paria B.V.




                               4
